Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-32, 48 and 65-68 were canceled. 
	Claims 73-84 were added.
Claims 33-47, 49-64, and 69-84 are pending.
Claims 69-72 stand withdrawn from further consideration.
Claims 33-47, 49-64, and 73-84 are under consideration. 

Withdrawn Rejections
Objection of the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code in page 4, line 24, is withdrawn. Applicant amended the specification, thereby obviating this objection. 

Objections of claims 33-35 and 55-56 are withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 33-64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim 48 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn. Applicant canceled the claim(s) and therefore this rejection is moot. 


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-47, 49-54, 56-64, and 73-84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0303356 (hereinafter US356; IDS).
Regarding claim 33-34, and 73-84, US356 teaches an in vitro method for production of a heterodimeric protein comprising the following steps:  a) incubating a first homodimeric protein with a second homodimeric protein under reducing conditions sufficient to allow reduction of the inter-chain disulfide bonds in the hinge region, and wherein said first homodimeric protein comprises an Fc region of an immunoglobulin, said Fc region comprising a first CH3 region, and said second homodimeric protein comprises an Fc region of an immunoglobulin, said Fc region comprising a second CH3 region, and wherein the sequences of said first and second CH3 regions are different and are such that the heterodimeric interaction between said first and second CH3 regions is stronger than each of the homodimeric interactions of said first and second CH3 regions,  b) subjecting the composition obtained from step a) to oxidizing conditions sufficient to allow oxidation of cysteines in the heterodimeric protein to inter-chain disulfide bonds (claim 1).  US356 teaches “The oxidizing conditions of step b) may as described above be obtained by different means; e.g. adding oxygen, or an oxidizing agent, by removing the reducing agent (separation of the heterodimeric protein and reducing agent)” (paragraph 385).  US356 teaches dissolve oxygen (DO) “concentration was 20% at the time 2-MEA was added” (paragraph 693). US356 teaches that redox potential and oxygen saturation during reduction and oxidation phase were followed using a redox probe and a dissolve oxygen (DO) probe (paragraph 067). Therefore, US356 teaches controlling DO concentration both in reduction (corresponds to step (c) of instant claim 33) and oxidation phase (corresponds to step (d) of instant claim 33). US356 further teaches that the oxidizing condition comprises the presence of at least 0.05 mM oxygen (claim 17; 0.05 mM oxygen = 0.00005 mole oxygen/L = 0.00005 mole x (32 g/mole)/L = 0.0016 g/L = 0.0016 mg/ml). Since 2.88 mg/ml corresponds to 30% as recited by instant claim 33, 0.0016 mg/ml corresponds to 0.017%. US356 teaches that oxidizing condition comprises adding oxygen (claim 18). US356 teaches adding oxygen is performed mechanically, e.g. by agitating, stirring, increasing pressure or creating flow (claim 19). Therefore, US356 teaches controlling %DO2 to be lower than 5%. 
Regarding claim 35, US356 teaches “Thus, in a further embodiment the reducing conditions in step a) comprise displacing, purging or replacing oxygen dissolved in the composition of step a) with an inert gas, e.g. nitrogen. This may for example be accomplished through headspace gassing with nitrogen and/or sparging with sufficient agitation” (paragraph 345). 
Regarding claim 36-37, US356 teaches “Homodimers IgG1-2F8-F405L and IgG1-7D8-K409R were mixed in the molar ratio 1:1“(paragraph 653). 
Regarding claim 38, US356 teaches “The bispecific exchange was studied at final IgG concentrations of 20 mg/mL (each homodimer at a final concentration of 10 mg/mL) and 10 mg/mL (each homodimer at a final concentration of 5 mg/mL) in PBS” (paragraph 656). 
Regarding claims 39-42, US356 teaches “The antibody mixtures were incubated with a concentration series of 2-MEA (40.0 mM) at 37° C. for 90 min” (paragraph 582).
Regarding claims 43-45, US356 teaches “Examples of suitable buffers for step a) include, but are not limited to, PBS (phosphate-buffered saline), DPBS (Dulbecco's phosphate-buffered saline), PBS Braun (example 44), citrate buffer, acetate buffer” (paragraph 308).  US356 teaches formulation buffer (25 mM sodium acetate, 60 mM sodium chloride) (paragraph 685). 
Regarding claim 46, US356 teaches “In one embodiment the buffer in step a) may comprise in the range of 1-100 mM buffer” (paragraph 309).  US356 teaches buffer system comprising 20 mM NaCl (paragraph 684).  20 mM can be interpreted as about 30 mM.  Furthermore, specific concentration of components in buffer system is within ordinary skill of the art which can be determined by routine experimentation. 
Regarding claim 47, US356 teaches “In one or a further embodiment, step a) comprises incubation for at least 30 minutes, e.g. 90 minutes, at a temperature of at least 20° C., at a pH of from 5 to 8, such as at pH 7.0 or at pH 7.4, in the presence of at least 25 mM 2-mercaptoethylamine” (paragraph 322).
Regarding claims 49-50, US356 teaches “An in vitro method according to any of the preceding claims, wherein step b) comprises separating the heterodimeric protein and the reducing agent” (claim 23). US356 teaches “An in vitro method according to claim 23, wherein step b) comprises subjecting the composition obtained from step a) to chromatography or filtration.” (claim 24).  US356 teaches ‘An in vitro method according to claim 24, wherein the filtration is diafiltration’ (claim 26). 
Regarding claim 51, US356 teaches ‘the Fc regions of both said first and said second homodimeric protein are similar or identical to an Fc region derived from, or is of, the IgG1 isotype’ (paragraph 213). 
Regarding claim 52, US356 teaches G1-F405L/G1-K409R heterodimer (Table 5, paragraph 645). 
Regarding claim 53, US356 teaches ‘In a further embodiment, one or both of the homodimeric proteins has been engineered to reduce or increase the binding to the neonatal Fc receptor (FcRn) in order to manipulate the serum half-life of the heterodimeric protein’ (paragraph 216).
Regarding claim 54, US356 teaches ‘Possible targets on effector cells include the following: FcγRI (CD64): expressed on monocytes and macrophages and activated neutrophils; FcγRIII (CD16): expressed on natural killer and macrophages’ (paragraph 527). 
Regarding claims 56-57, US356 teaches ‘Thus in a particular embodiment the first or second homodimeric protein of the present invention may comprise a modification selected from the group consisting of but not limited to a) 435R and b) 435R and 436F’ (paragraph 217).
Regarding claim 58-59, US356 teaches GMP production (paragraph 759).
Regarding claims 60-61, US356 teaches ‘The generation of bispecific antibodies after GSH-induced in vitro Fab-arm exchange between the indicated anti-EGFR (2F8) and CD20 (7D8) IgG4 antibodies was determined by an ELISA’ (paragraph 019).
Regarding claims 62-63, US356 teaches ‘Homodimers IgG1-2F8-F405L and IgG1-7D8-K409R were mixed in the molar ratio 1:1 at a concentration of 1 mg/mL each. After the addition of 25 mM 2-MEA, the sample was placed in the autosampler of the HPLC, prewarmed at 25° C’ (paragraph 653).  Therefore, total concentration of antibodies is 2 mg/ml.  25 mM 2-MEA is corresponding to 2.84 mg/ml 2-MEA (0.025 mol/L x 113.6 g/mol = 2.84 g/L = 2.84 mg/ml). The mass ratio of reducing agent to total immunoglobulin is 2.84 mg/ml : 2 mg/ml = 1.42 : 1. 
Regarding claim 64, US356 teaches ‘The antibody mixtures, containing each antibody at a final concentration of 0.5 mg/mL, were incubated with a concentration series of 2-MEA (0, 0.5, 1.0, 2.0, 5.0, 7.0, 10.0, 15.0, 25.0 and 40.0 mM)’ (paragraph 582).  Therefore, total concentration of immunoglobulin is 1.0 mg/ml.  40 mM 2-MEA is corresponding to 4.54 mg/ml.  The mass ratio of reducing agent to total immunoglobulin is 4.54 mg/ml : 1.0 mg/ml = 4.54 : 1.  4.54 can be interpreted as about 4.4.
Response to Arguments
 In the response filed on 7/12/2022, Applicant argued, “Applicant respectfully traverses the rejection. Notwithstanding, solely to expedite prosecution, claim 33 has been amended to remove reference to maintaining %DO2 at about 30% or lower in step c). Accordingly, as amended, the present claims are drawn to the production of a heterodimeric antibody which requires controlling the %DO2 to be about 30% or lower in the step of removing the reducing agent to produce a heterodimeric antibody, or both the step of incubating the mixture of first and second homodimeric antibodies in the presence of a reducing agent and removing the reducing agent to produce a heterodimeric antibody. Contrary to the Office's assertions, US356 does not teach such a method. Indeed, the passages relied on by the Office do not support the rejection. Specifically, US356 does not teach or suggest controlling the %DO2 during the step of removing the reducing agent to produce a heterodimeric antibody to about 30% or lower. The general teaching at paragraph 385 of US356 that the oxidizing conditions can be obtained by adding oxygen or an oxidizing agent, or removing the reducing agent, is not a specific teaching to control %DO2 to about 30% or lower, as claimed. Moreover, the disclosure that "production bioreactor were controlled at pH7.0...at DO 30%" at paragraph 703 refers to conditions for culturing cells, rather than the step corresponding to removal of the reducing agent to produce the heterodimeric antibody, as claimed. Finally, while the Office refers to the passage in paragraph 693 of US356, which states "DO concentration was 20% at the time 2-MEA was added," claim 33 has been amended to remove reference to step c) from step e) (i.e., the step of removing the reducing agent)” (page 11).
Applicant's arguments have been fully considered but they are not persuasive. Since claim 33 has been amended to remove reference to maintaining %DO2 at about 30% or lower in step c), further teachings of US356 about controlling %DO2 in both reducing and oxidizing steps were discussed. Furthermore, as discussed above, US356 teaches specific oxygen concentration 0.05 mM. Therefore, instant claims are anticipated by US356. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 33-47, 49-64, and 73-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0303356 (hereinafter US356; IDS) and US2015/0175692 (hereinafter US692).
Regarding Claims 33-47, 49-54, 56-64, and 73-84, teachings of US356 were discussed above in 102 section.
However, US356 does not teach L234A and L235A mutation.
Regarding claim 55, US692 teaches that silenced effector functions can be obtained by mutation in the Fc constant part of the antibodies. Examples of silent IgG1 antibodies comprise the so-called LALA mutant comprising L234A and L235A mutation in the IgG1 Fc amino acid sequence’ (paragraph 159). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US356 and US692 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would mutate Fc constant region of antibodies of US356 according to L234A_L235A mutation taught by US692 to obtain silenced effector function. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because silenced effector function by introducing so-called LALA mutant comprising L234A and L235A mutation in the IgG1 Fc amino acid sequence was well known in the art. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
	In the response filed on 7/12/2022, Applicant argued, “Applicant respectfully traverses the rejection. The present claims are not obvious over the cited references at least because neither US356 nor US692, taken alone or in combination, teaches or suggests, much less motivates the skilled artisan to, control the %DO2 to about 30% or below during the process of removing a reducing agent to produce the heterodimeric antibody, as claimed. In fact, US356 attests to benefits of an oxidizing environment to reform disulfide bonds in forming a heterodimeric antibody. 
As discussed above in relation to the novelty rejection, the present claims are drawn to the production of a heterodimeric antibody which requires controlling the %DO2 to be about 30% or lower in the step of removing the reducing agent to produce a heterodimeric antibody, or both the step of incubating the mixture of first and second homodimeric antibodies in the presence of a reducing agent and removing the reducing agent to produce a heterodimeric antibody. Nowhere does US356 teach or suggest such a method, much less motivate the skilled artisan to include such a step of maintaining low %DO2. Indeed, US356 teaches that high levels of oxygen after removal of the reducing agent are more favorable for producing a heterodimeric antibody (see, e.g., 1355, 357, and 365-367 of US356). Thus, US356 teaches away from using low oxygen conditions during the step of removing the reducing agent to produce the heterodimeric antibody, as claimed. Indeed, the Examples of the present application demonstrate that heterodimeric antibody formation occurs with high purity and yield under reduced oxygen conditions (see, e.g., Examples 3-6).” (page 12-13). 
Applicant's arguments have been fully considered but they are not persuasive. As discussed above, since claim 33 has been amended to remove reference to maintaining %DO2 at about 30% or lower in step c), further teachings of US356 about controlling %DO2 in both reducing and oxidizing steps were discussed above in 102 rejection above. Furthermore, as discussed above, US356 teaches specific oxygen concentration 0.05 mM. Therefore, instant claims are obvious over cited references. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-34, 36-43, 45, 47, 49-51 and 73-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10344050 (hereinafter US050; IDS) in view of US2014/0303356 (hereinafter US356; IDS).
Regarding claim 33-34 and 51, US050 claims  in vitro method for production of a heterodimeric antibody comprising the following steps:   a) incubating a first chimeric, humanized, or human homodimeric antibody with a second chimeric, humanized, or human homodimeric antibody under reducing conditions sufficient to allow reduction of the inter-chain disulfide bonds in the hinge region, and wherein said first homodimeric antibody comprises an Fc region of an immunoglobulin, said Fc region comprising a first human IgG4 CH3 region, and said second homodimeric antibody comprises an Fc region of an immunoglobulin, said Fc region comprising a second human IgG4 CH3 region, wherein said first homodimeric antibody has an Arg at position 409 (numbering according to the EU Index), and said second homodimeric antibody has an amino acid substitution selected from the group consisting of: L368A, L368D, L368E, L368G, L368H, L368I, L368N, L368Q, L368R, L368S, L368T, L368V, L368W, D399A, D399F, D399H, D399K, D399R, D399Y, F405A, F405D, F405E, F405H, F4051, F405K, F405L, F405M, F405N, F405Q, F405S, F405T, F405V, F405W, F405Y, Y407G, Y407L, Y407M, and Y407W (numbering according to the EU Index), wherein the sequences of said first and second CH3 regions are different and are such that the heterodimeric interaction between said first and second CH3 regions is stronger than each of the homodimeric interactions of said first and second CH3 regions, and wherein the reducing conditions comprise adding a reducing agent,   b) subjecting the composition obtained from step a) to oxidizing conditions sufficient to allow oxidation of cysteines in the heterodimeric antibody to inter-chain disulfide bonds, and   c) obtaining the heterodimeric antibody (claim 1).  US050 claims the method according to claim 1, wherein the oxidizing conditions in step b) comprise adding oxygen (claim 16).
Regarding claim 36-37, US050 claims method according to claim 1, wherein the ratio of first to second homodimeric antibody in step a) is in the range of 1:1.01 to 1:2 (claim 40).
Regarding claim 38, US050 claims the method according to claim 1, wherein the concentration of heterodimeric antibody in the composition obtained from step a) is in the range of 1-100 g/L (claim 35). 
Regarding claims 39-42, US050 claims the method according to claim 1, wherein step a) comprises incubation for at least 30 min at a temperature of at least 20°C in the presence of at least 25 mM of a reducing agent selected from the group consisting of 2-mercaptoethylamine, L-cysteine, and D-cysteine (claim 8).
Regarding claim 43, US050 claims method according to claim 1, wherein the first and second homodimeric antibodies are in a buffer (claim 9).
Regarding claims 45 and 47, US050 claims method according to claim 9, wherein the buffer is selected from the group consisting of a) 8.1 mM sodium phosphate (Na2HPO4-7H2O), 1.5 mM potassium phosphate (KH2PO4), 138 mM sodium chloride (NaCl), 2.7 mM potassium chloride (KCl) pH 5.0; b) 8.1 mM sodium phosphate (Na2HPO4-7H2O), 1.5 mM potassium phosphate (KH2PO4), 138 mM sodium chloride (NaCl), 2.7 mM potassium chloride (KCl) pH 7.0; and c) 20 mM Tris-HCl, pH 7.8 (claim 12).  pH 7.0 can be interpreted as about pH 7.3. 
Regarding claims 49-50, US050 claims method according to claim 21, wherein step b) comprises subjecting the composition obtained from step a) to chromatography or filtration (claim 22).  US050 claims method according to claim 22, wherein the filtration is diafiltration (claim 24).
However, US050 does not claim specific percentage of dissolved oxygen.
Regarding claim 33-34 and 73-84, US356 teaches “DO concentration was 20% at the time 2-MEA was added. All oxygen was immediately consumed by the 2-MEA (FIG. 55). The redox potential immediately dropped to −440 mV upon addition of 2-MEA. The redox potential after diafiltration was lower (−250 mV) than the start value (+200 mV), indicating that re-oxidation was not complete.  After nitrogen was replaced by air aeration, the redox potential climbed, indicating that the re-oxidation had started again. The redox potential climbed back to the start value, indicating re-oxidation was complete.  The SDS-PAGE results (FIG. 56) were comparable to those observed in example 46 up to the reduction phase (lane 3 till 7). However, the lack of oxygen clearly inhibited the re-oxidation process (lane 8 till 11). Only after replacement of nitrogen by an air flow, re-oxidation occurred (lane 12, 13).” (paragraph 693-695). US356 teaches that redox potential and oxygen saturation during reduction and oxidation phase were followed using a redox probe and a dissolve oxygen (DO) probe (paragraph 067). Therefore, US356 teaches controlling DO concentration both in reduction (corresponds to step (c) of instant claim 33) and oxidation phase (corresponds to step (d) of instant claim 33). US356 further teaches that the oxidizing condition comprises the presence of at least 0.05 mM oxygen (claim 17; 0.05 mM oxygen = 0.00005 mole oxygen/L = 0.00005 mole x (32 g/mole)/L = 0.0016 g/L = 0.0016 mg/ml). Since 2.88 mg/ml corresponds to 30% as recited by instant claim 33, 0.0016 mg/ml corresponds to 0.017%. US356 teaches that oxidizing condition comprises adding oxygen (claim 18). US356 teaches adding oxygen is performed mechanically, e.g. by agitating, stirring, increasing pressure or creating flow (claim 19). Therefore, US356 teaches controlling %DO2 to be lower than 5%. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US050 and US356 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would be motivated to control the percentage of dissolved oxygen at least 0.05 mM oxygen in reduction and oxidation step because US356 teaches this specific concentration of DO2 and US356 teaches controlling %DO2 in both reduction and oxidation steps. Furthermore, as discussed above, US356 teaches that the lack of oxygen clearly inhibited the re-oxidation process even after diafiltration. Only after replacement of nitrogen by an air flow, re-oxidation occurred. Therefore, one of ordinary skill in the art would have been motivated to use optimal concentration of DO2 taught by US356 instead of complete lack of oxygen for the proper formation of heterodimeric antibodies. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because US356 teaches that only with optimal concentration of dissolved oxygen, re-oxidation occurs and the proper heterodimeric antibody can form. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 33-34, 36-37, 39-43, 45, 47, 49-50 and 73-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 10, 14, 23, 34 and 42 of U.S. Patent No. 11492371 (hereinafter US371; corresponds to US Application 16/426,647 and US2020/0048304(IDS)) in view of US2014/0303356 (hereinafter US356; IDS).
Regarding claim 33-34 and 48, US371 claims in vitro method for production of a heterodimeric antibody comprising the following steps:  a) incubating in a composition a first homodimeric antibody with a second homodimeric antibody under reducing conditions sufficient to allow reduction of the inter-chain disulfide bonds in the hinge region, wherein said first homodimeric antibody comprises an Fc region of an immunoglobulin, said Fc region comprising a first human IgG1 CH3 region, and said second homodimeric antibody comprises an Fc region of an immunoglobulin, said Fc region comprising a second human IgG1 CH3 region, wherein said first homodimeric antibody has a K409R amino acid substitution (numbering according to the EU Index), and said second homodimeric antibody has an amino acid substitution selected from the group consisting of: L368A, L368D, L368E, L368G, L368H, L368I, L368N, L368Q, L368R, L368S, L368T, L368V, L368W, D399A, D399F, D399H, D399K, D399R, D399Y, F405A, F405D, F405E, F405H, F4051, F405K, F405L, F405M, F405N, F405Q, F405S, F405T, F405V, F405W, F405Y, Y407G, Y407L, Y407M, and Y407W (numbering according to the EU Index), and b) subjecting the composition obtained from step a) to oxidizing conditions sufficient to allow oxidation of cysteines in the antibodies to inter-chain disulfide bonds, thereby obtaining a heterodimeric antibody (claim 1).  US371 claims method according to claim 1, wherein the reducing conditions in step a) comprise adding a reducing agent (claim 4).  US371 claims method according to claim 1, wherein the reducing conditions in step a) comprise reducing the amount of oxygen in the composition in step a) (claim 8).  US371 claims method according to claim 1, wherein step b) comprises separating the heterodimeric antibody and the reducing agent (claim 23).
Regarding claims 36-37, US371 claims method according to claim 1, wherein the ratio of first to second homodimeric protein in step a) is in the range of 1:1.01 to 1:2 (claim 42).
Regarding claims 39-42, US371 claims method according to claim 4, wherein the reducing agent is selected from the group consisting of: 2-mercaptoethylamine, a chemical derivative of 2-mercaptoethylamine, L-cysteine, and D-cysteine (claim 5).  US371 claims in vitro method according to claim 1, wherein step a) comprises incubation for at least 30 min at a temperature of at least 20°C in the presence of at least 25 mM of a reducing agent selected from the group consisting of 2-mercaptoethylamine, L-cysteine and D- cysteine (claim 10).
Regarding claims 43, 45, and 47, US371 claims method according to claim 1, wherein the first and second homodimeric antibodies are in a buffer selected from the group consisting of a) 8.1 mM sodium phosphate (Na2HPO4-7H20), 1.5 mM potassium phosphate (KH2PO4), 138 mM sodium chloride (NaCl), 2.7 mM potassium chloride (KCl) pH 5.0; b) 8.1 mM sodium phosphate (Na2HPO4-7H20), 1.5 mM potassium phosphate (KH2PO4), 138 mM sodium chloride (NaCl), 2.7 mM potassium chloride (KCl) pH 7.0; and c) 20 mM Tris-HCl, pH 7.8 (claim 14).
Regarding claims 49-50, US371 claims method according to claim 1, wherein the oxidizing conditions in step b) comprise the steps of: I) diafiltration of the composition obtained from step a) (claim 34).
However, US371 does not claim specific percentage of dissolved oxygen.
Regarding claim 33-34 and 73-84, US356 teaches “DO concentration was 20% at the time 2-MEA was added. All oxygen was immediately consumed by the 2-MEA (FIG. 55). The redox potential immediately dropped to −440 mV upon addition of 2-MEA. The redox potential after diafiltration was lower (−250 mV) than the start value (+200 mV), indicating that re-oxidation was not complete.  After nitrogen was replaced by air aeration, the redox potential climbed, indicating that the re-oxidation had started again. The redox potential climbed back to the start value, indicating re-oxidation was complete.  The SDS-PAGE results (FIG. 56) were comparable to those observed in example 46 up to the reduction phase (lane 3 till 7). However, the lack of oxygen clearly inhibited the re-oxidation process (lane 8 till 11). Only after replacement of nitrogen by an air flow, re-oxidation occurred (lane 12, 13).” (paragraph 693-695). US356 teaches that redox potential and oxygen saturation during reduction and oxidation phase were followed using a redox probe and a dissolve oxygen (DO) probe (paragraph 067). Therefore, US356 teaches controlling DO concentration both in reduction (corresponds to step (c) of instant claim 33) and oxidation phase (corresponds to step (d) of instant claim 33). US356 further teaches that the oxidizing condition comprises the presence of at least 0.05 mM oxygen (claim 17; 0.05 mM oxygen = 0.00005 mole oxygen/L = 0.00005 mole x (32 g/mole)/L = 0.0016 g/L = 0.0016 mg/ml). Since 2.88 mg/ml corresponds to 30% as recited by instant claim 33, 0.0016 mg/ml corresponds to 0.017%. US356 teaches that oxidizing condition comprises adding oxygen (claim 18). US356 teaches adding oxygen is performed mechanically, e.g. by agitating, stirring, increasing pressure or creating flow (claim 19). Therefore, US356 teaches controlling %DO2 to be lower than 5%. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US371 and US356 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would be motivated to control the percentage of dissolved oxygen at least 0.05 mM oxygen in reduction and oxidation step because US356 teaches this specific concentration of DO2 and US356 teaches controlling %DO2 in both reduction and oxidation steps. Furthermore, as discussed above, US356 teaches that the lack of oxygen clearly inhibited the re-oxidation process even after diafiltration. Only after replacement of nitrogen by an air flow, re-oxidation occurred. Therefore, one of ordinary skill in the art would have been motivated to use optimal concentration of DO2 taught by US356 instead of complete lack of oxygen for the proper formation of heterodimeric antibodies. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because US356 teaches that only with optimal concentration of dissolved oxygen, re-oxidation occurs and the proper heterodimeric antibody can form. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
 	In the response filed on 7/12/2022, Applicant argued, “Applicant respectfully traverses the rejections. The claims of both the '050 patent and '647 application relate to an in vitro method of producing a heterodimeric antibody, which includes the step of subjecting two (reduced) homodimeric antibodies with different Fc region sequences to oxidizing conditions sufficient to allow oxidation of cysteines in the heterodimeric antibody to inter-chain disulfide bonds. As discussed above, the '050 patent (and hence US356 and the '647 application) teaches that high levels of oxygen after removal of the reducing agent are more favorable for producing a heterodimeric antibody, and thus teaches away from using a low oxygen environment when removing the reducing agent and producing the heterodimeric antibody” (page 13).
Applicant's arguments have been fully considered but they are not persuasive. As discussed above, US356 teaches that the oxidizing condition comprises the presence of at least 0.05 mM oxygen (claim 17). But as Applicant pointed out, US356 also teaches that in one embodiment the oxidizing conditions in step b) comprise saturating the composition obtained from step a) with oxygen (paragraph 365). Therefore, US356 teaches two different embodiments and instant claims are unpatentable over one of these two embodiments. Thus, instant claims are unpatentable over US356.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643           

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643